DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation " the number of movement laps". There is insufficient antecedent basis for this limitation in the claim, appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10-11, 16-17, 19, and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huhtala (US 20080082254).

Regarding claim 1, Huhtala discloses a distance measurement method based on moving coordinate positioning (see paragraphs 0012, 0030, 0043, 0064, 0088, and 0091: discloses measuring distance using GPS route corrected data, GPS data comprises moving coordinates), comprising: 
generating a calibration track adaptive to a predetermined route in a detection terminal (see Figs 1, 2C-2E and 8, and paragraphs 0010, 0035, 0048-0050, 0088, and 0092-0093: mobile phone/terminal for accessing/generating route data, generation is based on predefined routes); 
obtaining a real-time movement track of the detection terminal according to a moving coordinate positioning (see paragraphs 0012, 0047, 0072, 0076, 0091: GPS for obtaining real-time movement data, GPS acquires coordinate data); and 
correcting a distance recorded by the detection terminal in real time according to a comparison result between the movement track and the calibration track (see Abstract and paragraphs 0042-0043, 0064, 0076, 0079, and 0091: discloses correcting distances using route data, correction involves a comparison of measured data to route data).

Regarding claim 16, Huhtala discloses a portal terminal device (see Fig 1 and paragraph 0035: mobile phone/portal terminal), comprising: 
a portal detection terminal, comprising a calibration track generation module and a correction module (see Figs 1, 2C-2E and 8, and paragraphs 0010, 0035, 0048-0050, 0088, and 0092-0093: mobile phone/terminal for accessing/generating route data, generation is based on predefined routes; see Abstract and paragraphs 0042-0043, 0064, 0076, 0079, and 0091: discloses correcting distances using route data, correction involves a comparison of measured data to route data); 
the calibration track generation module, adapted for generating a calibration track adaptive to a predetermined route in the detection terminal (see Figs 1, 2C-2E and 8, and paragraphs 0010, 0035, 0048-0050, 0088, and 0092-0093: mobile phone/terminal for accessing/generating route data, generation is based on predefined routes); 
the correction module, adapted for obtaining a real-time movement track of the detection terminal, and correcting a distance recorded by the detection terminal in real time according to a comparison result between the movement track and the calibration track (see paragraphs 0012, 0047, 0072, 0076, 0091: GPS for obtaining real-time movement data, GPS acquires coordinate data; and see Abstract and paragraphs 0042-0043, 0064, 0076, 0079, and 0091: discloses correcting distances using route data, correction involves a comparison of measured data to route data).

Regarding claim 10, Huhtala further discloses wherein the detection terminal implements coordinate positioning based on any or more of Global Positioning System (GPS), BeiDou Navigation Satellite System (BDS), GLONASS Navigation Satellite System and GALILEO Navigation Satellite System (see paragraphs 0072 and 0091).


Regarding claim 27, Huhtala further discloses wherein wherein the detection terminal implements coordinate positioning based on any or more of Global Positioning System (GPS), BeiDou Navigation Satellite System (BDS), GLONASS Navigation Satellite System and GALILEO Navigation Satellite System (see paragraphs 0072 and 0091).

Regarding claim 11, Huhtala further discloses wherein the calibration track is generated accordingly to a route file imported to the detection terminal (see Fig. 1 and paragraphs 0012, 0037, 0042, and 0077-0078).

Regarding claim 19, Huhtala further discloses wherein the calibration track generation module is adapted for generating the calibration track according to a route file imported to the detection terminal (see paragraphs 0012, 0037, 0042, and 0077-0078).

Regarding claim 17, Huhtala further discloses wherein the calibration track generation module comprises at least one path parameter model adapted for generating the calibration track with a standard geometry according to data of the predetermined route that is input (see Fig. 2E and paragraph 0088: oval and rectangle route).



Regarding claim 26, Huhtala further discloses wherein the path parameter model includes any one or more of international standard race track, rectangular track, circular track, and oval track (see Fig. 2E and paragraph 0088: oval and rectangle route).

Regarding claim 28, Huhtala further discloses wherein a portal terminal device, comprising: one or more processors (see Abstract and paragraphs 0010-0013 and 0035); a memory; and one or more programs, stored in the memory and configured to be executed by said one or more processors, and said one or more programs comprising instructions for executing the distance measurement method based on the moving coordinate positioning according to claim 1 (see Abstract, paragraphs 0010-0013 and 0035, and claims 16 and 28).

Regarding claim 29, Huhtala further discloses a computer-readable storage medium, comprising a computer program for testing, and the computer program being executed by a processor to implement the distance measurement method based on the moving coordinate positioning according to claim 1 (see Abstract, paragraphs 0010-0013 and 0035, and claims 16 and 28).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huhtala (US 20080082254) in view of Shiga (US 20130138394).

Regarding claim 2, Huhtala discloses wherein at least one path parameter model is preset in the detection terminal with a geometry (see Fig. 2C to 2E and paragraph 0088: shaped routes including a rectangle route). 

Huhtala does not expressly discloses generating the calibration track with a standard geometry according to a length of the predetermined route that is input.

Shiga discloses generating calibration track information with a standard geometry according to a length of the predetermined route that is input (see paragraphs 0110-0111: uses a distance of 400 m when calibrating to a standard track, 400 m track equates to the disclosed standard geometry race track). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huhtala with the teachings of Shiga, i.e. utilizing a length parameter corresponding to the predefined route/track, for the advantageous benefit of ensuring that the distance of the route is accurate.

Claim 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huhtala (US 20080082254) in view of Shiga (US 20130138394) and Wang (US 20180349728).

Regarding claim 3, Huhtala and Shiga do not expressly disclose before generating the calibration track, further comprising a step of generating a preset calibration track: 
generating a preset calibration track corresponding to the predetermined route according to the length of the predetermined route; and 
taking the preset calibration track as the calibration track if the movement track of the detection terminal is within a range of the preset calibration track.

Wang discloses a method of identifying/generating a calibration track, further comprising a step of generating a preset calibration track, generating a preset calibration track corresponding to the predetermined route according to the length of the predetermined route and taking the preset calibration track as the calibration track if the movement track of the detection terminal is within a range of the preset calibration track (see Fig. 3A-3B, paragraphs 0028-0029 and 0034-0035, and claims 1, 2, 5, 11, 12, and 15: detecting a loop/track via verifying that the movement track is within boundaries, i.e. a range, of the preset calibration track/loop). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huhtala in view of Shiga with the teachings of Wang, i.e. verifying that the movement is within the boundaries of a running track, for the advantageous benefit of verifying that the movement matches the running track. 

Regarding claim 9, Huhtala, previously modified by Shiga and Wang, further discloses wherein the path parameter model includes any one or more of international standard race track, rectangular track, circular track, and oval track (see Fig. 2E and paragraph 0088: oval and rectangle route).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huhtala (US 20080082254) in view of Shiga (US 20130138394), Wang (US 20180349728), and Slusky (US 6009138).

Regarding claim 7, Huhtala and Shiga do not expressly disclose wherein when the calibration track output by the path parameter model is annular, the number of movement laps is calculated by the detection terminal according to an initial coordinate.

Wang discloses wherein when the calibration track output by the path parameter model is annular (see Fig. 3A-3B, paragraphs 0028-0029, 0034-0035, and 0045: 400-meter running track image template, calibration track). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huhtala in view of Shiga with the teachings of Wang, i.e. verifying that the movement is within the boundaries of a running track, for the advantageous benefit of verifying that the movement matches the running track. 

Huhtala, Shiga, and Wang do not expressly disclose wherein the number of movement laps is calculated by the detection terminal according to an initial coordinate. 

Slusky discloses wherein a number of movement laps is calculated by the detection terminal according to an initial coordinate (see Abstract, Figs. 2 and 4, column 1 lines 40-56, and column 2 lines 19-60: uses a start location when recoding lap numbers). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huhtala in view of Shiga and Wang with the teachings of Slusky, i.e. using a start location, for the advantageous benefit of accurately determining when a user completes a lap.  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huhtala (US 20080082254) in view of Shiga (US 20130138394), Whiton (US 20110175756), and Ando (US 20100217522).  

Regarding claim 4, Huhtala discloses wherein correcting a distance recorded by the detection terminal specifically comprises calculating a real-time movement distance of the detection terminal according to the corrected measurement data (see Abstract and paragraphs 0042-0043, 0064, 0076, 0079, and 0091). 

Huhtala and Shiga do not expressly disclose wherein said correcting a distance recorded by the detection terminal specifically comprises after the calibration track is generated, mapping the real-time coordinate of the detection terminal to the calibration track that is adjacent one another to form a correction coordinate if a subsequent movement track of the detection terminal is within a range of the calibration track; and 
wherein the corrected measurement data includes the corrected coordinate.

Whiton discloses after a calibration/reference track is generated, mapping the real-time coordinate of the detection terminal to the calibration track that is adjacent one another to form a correction coordinate (see paragraphs 0021 and 0032: snaps the target position onto a predetermined route when within a predetermined range); and 
wherein the corrected measurement data includes the corrected coordinate (see paragraphs 0021 and 0032). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huhtala in view of Shiga with the teachings of Whiton, i.e. correcting the measured data points to coincide with the route when the coordinates are within a predetermined range of the route, for the advantageous benefit of eliminating erroneous position errors. 
Huhtala, Shiga, and Whiton do not expressly disclose performing the correction if a subsequent movement track of the detection terminal is within a range of the calibration track. 

Ando discloses performing the correction if a subsequent movement track of the detection terminal is within a range of a calibration track (see Fig. 6 and paragraphs 0090: performs correction of current point based on a subsequent movement data point of the vehicle/detection terminal, correction based on best fit/within a rage of the respective track). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huhtala in view of Shiga and Whiton with the teachings of Ando, i.e. correcting a data point based on a subsequent movement data point/tract, for the advantageous benefit of confirming the trajectory of the vehicle before assigning a current data point to a particular path. 

Regarding claim 5, Huhtala and Shiga do not expressly disclose wherein after the calibration track is generated, if the movement track of the detection terminal deviates from the range of the calibration track during the subsequent movement, the real-time movement distance at a current stage is directly calculated according to the real-time coordinate of the detection terminal.


Whiton discloses wherein after the calibration track is generated, if the movement track of the detection terminal deviates from the range of the calibration track during the subsequent movement, the real-time movement distance at a current stage is directly calculated according to the real-time coordinate of the detection terminal (see paragraphs 0003 and 0032: does not snap back to route if greater than a predetermined distance from the route). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huhtala in view of Shiga and Ando with the teachings of Whiton, i.e. not correcting data points when they exceed a predetermined range from the route, for the advantageous benefit of not correcting the data point to the route when the mobile terminal appears to be moving away from the route. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huhtala (US 20080082254) in view of Shiga (US 20130138394), Whiton (US 20110175756), Ando (US 20100217522), and Huang (US 20100332126).  

Regarding claim 6, Huhtala, Shiga, Whiton, and Ando do not expressly disclose wherein the correction coordinate is located at a vertical connection point between a real-time coordinate and a forward direction of movement.

	Huang discloses wherein the correction coordinate is located at a vertical connection point between a coordinate position and a forward direction of movement (see Figs. 4 and 6 and paragraphs 0052, 0060, and 0063-0064: corrects data points to a route, correction coordinate is located at a vertical connection point). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huhtala in view of Shiga, Whinton, and Ando with the teachings of Huang, i.e. using a vertical connection for adjusting the position to the corresponding route, for the advantageous benefit of using a simple, low processing adjustment to align the user’s movement with the known route. Once modified, the modification would meet the limitations of correcting the previously discussed real-time coordinate.

Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huhtala (US 20080082254) in view of Khasis (US 20180003516) and Saito (US 20150345977).

Regarding claims 8 and 25, Huhtala does not expressly disclose wherein a range of the calibration track is to radiate circles with a circle center of any point on the calibration track and a radius of 10-20 meters.

Khasis discloses wherein a range of the calibration track/road of any point of the calibration track/road comprises a radius of 10-20 meters (see paragraphs 0113 and 0117). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huhtala with the teachings of Khasis, i.e. identifying and using a radial boundary from the road, for the advantageous benefit of identifying other roads or nearby items of interest.  

Huhtala and Khasis do not expressly disclose wherein the range of the calibration track radiates circles with a circle center on points on the calibration track. 

Saito discloses wherein a range of the calibration track/path radiates circles with a circle center on points on the calibration track/path (see Fig. 7 and paragraphs 0085-0086). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huhtala in view of Khasis with the teachings of Saito, i.e. placing the center of the circle with a specified radius on the path, for efficiently aligning the radial circular boundary with the respective pathway/route.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huhtala (US 20080082254) in view of Uekawa (US 20010002455).

Regarding claim 12 and 20, Huhtala does not expressly disclose wherein the route file is imported from a navigation map application built in the detection terminal or other devices.

Uekawa discloses a navigation device wherein a route file is imported from a navigation map application built in the detection terminal or other devices (see Fig. 2 and paragraphs 0005, 0051 and 0054: route may be determined by a navigation may application module built in the device). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huhtala with the teachings of Uekawa, i.e. using a navigation map to generate a route, for accurately generating a route to a desired location. 

Claims 13-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huhtala (US 20080082254) in view of Whiton (US 20110175756) and Ando (US 20100217522).  

Regarding claim 13, Huhtala discloses wherein correcting a distance recorded by the detection terminal specifically comprises calculating a real-time movement distance of the detection terminal according to the corrected measurement data (see Abstract and paragraphs 0042-0043, 0064, 0076, 0079, and 0091). 

Huhtala does not expressly disclose wherein said correcting a distance recorded by the detection terminal specifically comprises after the calibration track is generated, mapping the real-time coordinate of the detection terminal to the calibration track that is adjacent one another to form a correction coordinate if a subsequent movement track of the detection terminal is within a range of the calibration track; and 
wherein the corrected measurement data includes the corrected coordinate.

Whiton discloses after a calibration/reference track is generated, mapping the real-time coordinate of the detection terminal to the calibration track that is adjacent one another to form a correction coordinate (see paragraphs 0021 and 0032: snaps the target position onto a predetermined route when within a predetermined range); and 
wherein the corrected measurement data includes the corrected coordinate (see paragraphs 0021 and 0032). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huhtala with the teachings of Whiton, i.e. correcting the measured data points to coincide with the route when the coordinates are within a predetermined range of the route, for the advantageous benefit of eliminating erroneous position errors. 

Huhtala and Whiton do not expressly disclose performing the correction if a subsequent movement track of the detection terminal is within a range of the calibration track. 

Ando discloses performing the correction if a subsequent movement track of the detection terminal is within a range of a calibration track (see Fig. 6 and paragraphs 0090: performs correction of current point based on a subsequent movement data point of the vehicle/detection terminal, correction based on best fit/within a rage of the respective track). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huhtala in view of Whiton with the teachings of Ando, i.e. correcting a data point based on a subsequent movement data point/tract, for the advantageous benefit of confirming the trajectory of the vehicle before assigning a current data point to a particular path. 

Regarding claim 14, Huhtala does not expressly disclose wherein after the calibration track is generated, if the movement track of the detection terminal deviates from the range of the calibration track during the subsequent movement, the real-time movement distance at a current stage is directly calculated according to the real-time coordinate of the detection terminal.

Whiton discloses wherein after the calibration track is generated, if the movement track of the detection terminal deviates from the range of the calibration track during the subsequent movement, the real-time movement distance at a current stage is directly calculated according to the real-time coordinate of the detection terminal (see paragraphs 0003 and 0032: does not snap back to route if greater than a predetermined distance from the route). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huhtala in view of Ando with the teachings of Whiton, i.e. not correcting data points when they exceed a predetermined range from the route, for the advantageous benefit of not correcting the data point to the route when the mobile terminal appears to be moving away from the route. 

Regarding claim 21, Huhtala discloses wherein the correction module is adapted for performing a correction process includes calculating a real-time movement distance of the detection terminal according to the corrected measurement data (see Abstract and paragraphs 0042-0043, 0064, 0076, 0079, and 0091). 

Huhtala does not expressly disclose after the calibration track is generated, mapping the real-time coordinate of the detection terminal to the calibration track that is adjacent one another to form a correction coordinate if a subsequent movement track of the detection terminal is within a range of the calibration track; and 
wherein the corrected measurement data includes the corrected coordinate.

Whiton discloses after a calibration/reference track is generated, mapping the real-time coordinate of the detection terminal to the calibration track that is adjacent one another to form a correction coordinate (see paragraphs 0021 and 0032: snaps the target position onto a predetermined route when within a predetermined range); and 
wherein the corrected measurement data includes the corrected coordinate (see paragraphs 0021 and 0032). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huhtala with the teachings of Whiton, i.e. correcting the measured data points to coincide with the route when the coordinates are within a predetermined range of the route, for the advantageous benefit of eliminating erroneous position errors. 

Huhtala and Whiton do not expressly disclose performing the correction if a subsequent movement track of the detection terminal is within a range of the calibration track. 

Ando discloses performing the correction if a subsequent movement track of the detection terminal is within a range of a calibration track (see Fig. 6 and paragraphs 0090: performs correction of current point based on a subsequent movement data point of the vehicle/detection terminal, correction based on best fit/within a rage of the respective track). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huhtala in view of Whiton with the teachings of Ando, i.e. correcting a data point based on a subsequent movement data point/tract, for the advantageous benefit of confirming the trajectory of the vehicle before assigning a current data point to a particular path. 

Regarding claim 22, Huhtala does not expressly disclose wherein the correction module is further adapted for performing a correction process including if the movement track of the detection terminal deviates from the range of the calibration track, the real-time movement distance at a current stage is directly calculated according to the real-time coordinate of the detection terminal.
Whiton discloses wherein a correction module is further adapted for performing a correction process including if the movement track of the detection terminal deviates from the range of the calibration track, the real-time movement distance at a current stage is directly calculated according to the real-time coordinate of the detection terminal (see paragraphs 0003 and 0032: does not snap back to route if greater than a predetermined distance from the route). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huhtala in view of Ando with the teachings of Whiton, i.e. not correcting data points when they exceed a predetermined range from the route, for the advantageous benefit of not correcting the data point to the route when the mobile terminal appears to be moving away from the route. 

Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Huhtala (US 20080082254) in view of Whiton (US 20110175756), Ando (US 20100217522), and Huang (US 20100332126).  

Regarding claims 15 and 23, Huhtala, Whiton, and Ando do not expressly disclose wherein the correction coordinate is located at a vertical connection point between a real-time coordinate and a forward direction of movement.

	Huang discloses wherein the correction coordinate is located at a vertical connection point between a coordinate position and a forward direction of movement (see Figs. 4 and 6 and paragraphs 0052, 0060, and 0063-0064: corrects data points to a route, correction coordinate is located at a vertical connection point). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huhtala in view of Whinton and Ando with the teachings of Huang, i.e. using a vertical connection for adjusting the position to the corresponding route, for the advantageous benefit of using a simple, low processing adjustment to align the user’s movement with the known route. Once modified, the modification would meet the limitations of correcting the previously discussed real-time coordinate. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huhtala (US 20080082254) in view of Wang (US 20180349728).

Regarding claim 18, Huhtala does not expressly disclose wherein the path parameter model is adapted for generating a preset calibration track corresponding to the predetermined route according to the data of the predetermined route, and taking the preset calibration track as the calibration track if the movement track of the detection terminal is within a range of the preset calibration track

Wang discloses wherein a path parameter model is adapted for generating a preset calibration track corresponding to the predetermined route according to the data of the predetermined route, and taking the preset calibration track as the calibration track if the movement track of the detection terminal is within a range of the preset calibration track (see Fig. 3A-3B, paragraphs 0028-0029 and 0034-0035, and claims 1, 2, 5, 11, 12, and 15: detecting a loop/track via verifying that the movement track is within boundaries, i.e. a range, of the preset calibration track/loop).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huhtala with the teachings of Wang, i.e. verifying that the movement is within the boundaries of a running track, for the advantageous benefit of verifying that the movement matches the running track. 

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Huhtala (US 20080082254) in view of Slusky (US 6009138).

Regarding claim 24, Huhtala discloses using a calibration track, wherein the calibration track output by the path parameter model is annular (see Fig. 2E). 

Huhtala does not expressly wherein the detection terminal is provided with a lap recorder which is adapted for calculating the number of movement laps accordingly to an initial coordinate of the detection terminal. 
 
Slusky discloses wherein the GPS terminal is provided with a lap recorder which is adapted for calculating the number of movement laps accordingly to an initial coordinate of the GPS terminal when the laps are annular (see Abstract, Figs. 2 and 4, column 1 lines 40-56, and column 2 lines 19-60: uses a start location when recoding lap numbers when running a loop). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huhtala with the teachings of Slusky, i.e. using a start location, for the advantageous benefit of accurately determining when a user completes a lap.  

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitchel (US 20130238235) discloses correcting a GPS to a known path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2857